Citation Nr: 9911660	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-08 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) rating for 
hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel

INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased (compensable) 
rating for right-ear hearing loss disability.  In a rating 
decision dated in January 1997, the RO denied entitlement to 
service connection for "right ear condition" other than 
hearing loss.  The January 1997 rating decision also listed 
tinnitus as a nonservice-connected disability.  Entitlement 
to service connection for tinnitus was expressly denied in 
rating decision of April 1992.  Neither the April 1992 nor 
the January 1997 rating decisions were appealed.

Although the sole issue certified on appeal is entitlement to 
an increased rating for right-ear hearing loss, the Board 
finds that the issue of reopening the claim of entitlement to 
service connection for tinnitus has been raised by the 
evidence of record.  Accordingly, the Board will address that 
additional issue.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in an 
unappealed rating decision of April 1992.

2.  A VA audiology examination report dated in December 1996 
demonstrates that it is at least as likely as not that the 
veteran has right ear hearing loss due to trauma while in the 
service, and that he has constant tinnitus in his right ear 
which "could be related to his time in service."

3.  The current tinnitus in the right ear may not be 
disassociated from acoustic trauma suffered during service 
which resulted in service-connected hearing loss disability 
of the right ear.

4.  The veteran's hearing loss disability in the right ear is 
manifested by a level VII or level VIII hearing loss in the 
right ear.


CONCLUSIONS OF LAW

1.  Evidence received since the April 1992 rating decision 
denying the claim of entitlement to service connection for 
tinnitus is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  Tinnitus of the right ear was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The criteria for a compensable evaluation for hearing 
loss in the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.87, Table 
VI, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Service connection for tinnitus was denied initially in 
rating decision dated in April 1992.  The veteran did not 
file a notice of disagreement with that decision and it 
became final one year thereafter.  38 U.S.C.A. § 7105 (West 
1991).  The Board finds that additional evidence was received 
subsequently which is relevant to reopening the claim for 
service connection for tinnitus.

In order to reopen a claim that has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a) (1998).

The Board finds that additional evidence received, a December 
1996 VA audiology examination report, constitutes new and 
material evidence as it is evidence that had not previously 
been submitted and it bears directly and substantially on the 
issue of entitlement to service connection for tinnitus.  
Accordingly, the claim for service connection for tinnitus is 
reopened.

The veteran contends that he has tinnitus which sounds like 
the ocean.  He has reported that the tinnitus is in his right 
ear only.  He claims that it has become increasingly worse 
and is constant.

The threshold question to be addressed in adjudicating this 
case on the merits is whether the veteran has submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, that is, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a service 
connection claim to be well grounded, there must be competent 
evidence of current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The evidence of record establishes a well-grounded claim.  
There is competent evidence that the veteran currently has 
tinnitus in his right ear.  In addition, there is medical 
evidence of an etiological relationship between the current 
tinnitus and the veteran's period of service.  Additionally, 
the Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.

The veteran's service medical records are negative for 
complaints of or treatment for ringing in his ears.  Deafness 
due to acoustic trauma was diagnosed in March 1959.  The 
service medical records do not demonstrate a diagnosis of 
tinnitus.  A VA examination report dated in May 1969 shows 
that the veteran complained of high pitched noises in his 
right ear.  An audiogram demonstrated unilateral 
sensorineural hearing loss.  The diagnosis was neurosensory 
hearing loss, right ear.  There was no diagnosis of tinnitus.  
In rating decision of June 1969, service connection was 
granted for defective hearing of the right ear.

In subsequent examinations, the veteran continued to report 
that he had ringing in his right ear.  A VA audiology 
examination report dated in March 1992 demonstrates that the 
veteran reported that he currently had constant tinnitus in 
the right ear.  It was noted that onset was in 1959 following 
acoustic trauma on a Navy ship while in the military.  A VA 
audiology examination report dated in August 1995 
demonstrates that the veteran reported current tinnitus which 
began 25 years earlier.  It was noted that the veteran could 
not relate onset of tinnitus to a specific incident.  It was 
further noted that the tinnitus was in the right ear only and 
was periodic.  Another VA audiology examination report dated 
in May 1996 demonstrates that the veteran reported that the 
tinnitus began 25 years earlier and had become increasingly 
worse.  He reported tinnitus in the right ear which was 
constant.  He reported that the tinnitus was so bothersome 
that he had difficulty concentrating and sleeping.  A VA 
audiology examination report dated in December 1996 
demonstrates that the veteran reported continuous tinnitus 
which sounded like the ocean.  The examiner provided a 
medical opinion that the veteran's continuous tinnitus 
"could be related to his time in service," and that it was 
as least as likely as not that his hearing loss was due to 
trauma in the service.  

The veteran also testified at a personal hearing in June 1996 
before a Hearing Officer at the RO.  He stated that he had 
ringing and hissing noises in his ear.

Although the available medical evidence does not demonstrate 
continuity of tinnitus from service, the evidence contains a 
medical opinion in the December 1996 VA audiology examination 
report that the veteran's tinnitus "could be" related to 
service.  In addition, the Board finds that, with resolution 
of doubt in the veteran's favor, the record establishes that 
the veteran sustained acoustic trauma during service, 
sufficient to have caused the veteran's service-connected 
hearing loss disability in the right ear, and that the 
current tinnitus can not be disassociated from the acoustic 
trauma in service.  Accordingly, the evidence supports a 
grant of service connection for tinnitus.  

II.  Increased (Compensable) Evaluation for Hearing Loss
Disability in Right Ear

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for the service-connected 
hearing loss disability in the right ear is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim for an increased evaluation and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right-ear hearing loss disability.  The Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to  which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

By rating decision dated in June 1969, service connection was 
granted for defective hearing in the right ear.  A 
noncompensable evaluation was assigned from December 17, 
1968, the date of his claim.  The noncompensable evaluation 
was continued in several subsequent rating decisions.  In 
June 1995, the veteran filed the current claim for an 
increased rating for the right-ear hearing loss disability.  
Accordingly, for purposes of this appeal, the relevant 
evidence is that dating from one year prior to his claim for 
an increased rating. 

A report of audiologic evaluation, conducted in June 1995, by 
University Hearing Aid Associates, reflects the results of an 
audiogram were interpreted as demonstrating right ear mild-
moderate low and mid frequency mixed loss with a severe 
profound high frequency sensory-neural deficit.  Speech 
discrimination in the right ear was 84 percent.  

A VA audiology examination report dated in August 1995 
demonstrates that in the right ear the veteran had a 50 
decibel loss at 1000 Hertz, a 60 decibel loss at 2000 Hertz, 
a 90 decibel loss at 3000 Hertz, and a 100 decibel loss at 
4000 Hertz, for an average puretone decibel loss of 75.  
Speech recognition using the Maryland CNC word list was 52 
percent in the right ear.  These results demonstrate a level 
VIII hearing loss disability in the right ear.  See 38 C.F.R. 
§ 4.87, Table VI.

Another VA audiology examination report dated in May 1996 
demonstrates that in the right ear the veteran had a 55 
decibel loss at 1000 Hertz a 60 decibel loss at 2000 Hertz, a 
100 decibel loss at 3000 Hertz, and a 100 decibel loss at 
4000 Hertz, for an average puretone decibel loss of 79.  
Speech recognition using the Maryland CNC word list was 62 
percent in the right ear.  These results demonstrate a level 
VII hearing loss disability in the right ear.  See 38 C.F.R. 
§ 4.87, Table VI.

At a personal hearing in June 1996 before a Hearing Officer 
at the RO the veteran testified that he had had a hearing aid 
for the past six months.  He testified that his condition had 
worsened and stated that he had dizzy spells and ringing and 
hissing noises like the ocean in his ear.  He also stated 
that his hearing loss had affected his ability to get jobs.  
He indicated that he had worked for a company as a drill 
press operator, worked for the county highway department, 
then tried to be a manager at a business, and then tried 
running an ice cream shop.  He indicated that he had a 
problem communicating with people.

A VA audiology examination report dated in December 1996 
refers to the hearing test results in the May 1996 VA 
audiogram.  It was noted that the results showed a moderate 
to severe sensorineural hearing loss on the right with low 
speech discrimination.  His left ear was within normal range 
except for some mild sensorineural hearing losses in high 
frequencies.  The impression was asymmetrical sensorineural 
hearing loss, right greater than left.

The veteran submitted an uninterpreted chart of a private 
audiogram, dated in February 1997.  Speech discrimination 
results were not provided.  

The veteran's right ear hearing loss has been shown to be as 
high as level VIII, and more recently shown to be level VII.  
38 C.F.R. § 4.87, Table VI (1998).  Because the hearing loss 
in the left ear is not a service-connected disability, it is 
considered normal for purposes of rating the service-
connected hearing loss disability in the left ear.  See 
VAOPGCPREC 32-97 (Aug. 29, 1997).  Accordingly, the left ear 
is considered to have hearing impairment of level I.  With a 
level VII or VIII hearing impairment in the right ear and a 
level I hearing impairment in the left ear, a noncompensable 
rating is assigned.  38 C.F.R. § 4.87, Table VII, Diagnostic 
Code 6100.  Accordingly, the evidence does not support a 
compensable rating for the veteran's service-connected 
hearing loss in the right ear.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has been 
raised by the veteran's hearing testimony in June 1996 that 
his service-connected hearing disability has affected his 
ability to obtain employment.  However, the evidence of 
record does not confirm that the veteran's service-connected 
hearing loss disability of the right ear has resulted in 
marked interference with employment.  Evidence of his 
employment history, noted on the numerous past VA examination 
reports, demonstrates that he was a packer from 1962 to 1966, 
a drill operator from 1966 to at least 1970, and became self-
employed in 1978 fixing small appliances and small engines.  
The claims file contains no evidence that he was terminated 
from any former employment, missed significant time from 
work, or had significant reduction in business revenue, due 
to his service-connected hearing loss disability of the right 
ear.  In addition, there is no documentation of record that 
he was denied employment due to his service-connected hearing 
impairment.  The evidence of record also does not demonstrate 
no frequent periods of hospitalization due to his right-ear 
hearing loss disability.



ORDER

Service connection for tinnitus is granted.

An increased (compensable) rating for hearing loss of the 
right ear is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


The assumption of appellate jurisdiction of the issue of 
entitlement to serivce connection for tinnituns is approved 
pursuant to authority delegated to me by 38 C.F.R. § 19.13(a) 
(1998).

					___________________________________
					                   Richard B. 
Standefer
					Vice Chairman, Board of Veterans 
Appeals



